Citation Nr: 0011843	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the 10 percent disability rating assigned for the 
appellant's service-connected residuals of a back injury with 
degenerative changes and L4-L5 herniated nucleus pulposus is 
appropriate.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





REMAND

The appellant served on active duty from November 1978 to 
April 1979, and from August 1990 to March 1992.  He also 
served in the Army National Guard and in the Air National 
Guard.

This appeal arises from a September 1998, Department of 
Veterans Affairs Regional Office (VARO), Jackson, Mississippi 
rating decision, which granted the appellant entitlement to 
service connection for residuals of a back injury with 
degenerative changes and L4-L5 herniated nucleus pulposus, 
evaluated as 10 percent disabling. 

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
appellant contends, in essence, that his service-connected 
disability warrants a higher disability rating than currently 
assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, No. 96-947, slip 
op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999). This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

As mentioned, the appellant contends, in essence, that his 
service-connected residuals of a back injury with degenerative 
changes and L4-5 herniated nucleus pulposus warrant a higher 
disability rating.  The Board notes that the appellant was 
last provided a comprehensive VA examination of his spine in 
November 1992.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently contemporaneous 
to allow adjudicators to make an informed decision regarding 
the veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board finds that this 
examination is stale and inadequate for rating purposes, 
particularly in light of the Court's decisions in DeLuca v. 
Brown, 8 Vet. App. 206 (1995) and Fenderson. 

Thus, the case is REMANDED for the following development:

1.  The appellant should be scheduled for 
VA examination, to include orthopedic and 
neurological evaluations, to determine 
the nature and severity of the service-
connected back disability.  The 
appellant's claims file should be made 
available to the examiner.  Any indicated 
tests or studies should be performed.  
All signs and symptoms of the service-
connected disability, including complete 
range of motion of all associated limbs, 
should be obtained.  In addition, the 
examiner include observations of pain on 
motion, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, due 
to the back disability.  The examiner 
should also render opinion concerning the 
effect of the appellant's service-
connected disability on his ordinary 
activity and his ability to procure and 
maintain employment. 

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue of entitlement to a disability 
rating in excess of the currently 
assigned 10 percent for service-connected 
residuals of a back injury with 
degenerative changes and L4-L5 herniated 
nucleus pulposus, to include "staged 
ratings" in accordance with Fenderson v. 
West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



